EXXHIBIT 10.5

EXECUTION COPY

Promissory Note

 

$5,600,000    December 8, 2006

1. FOR VALUE RECEIVED, AutovaxID Investment LLC, a Missouri limited liability
company (“Maker”) promises to pay to the order of Biolender II, LLC, a Delaware
limited liability company (“Payee”), in lawful money of the United States of
America in immediately available funds at 324 S. Hyde Park Ave., Suite 350,
Tampa, Florida 33606, or at such other location as Payee may designate from time
to time, the principal sum of Five Million Six Hundred Thousand Dollars
($5,600,000) (or such lesser amount as may be advanced by Payee to Maker and be
outstanding in connection with this Note), with interest as provided herein (the
“Loan”). Capitalized terms not otherwise defined herein shall have the meanings
set forth in, and the interpretations applicable thereto, the Loan and Security
Agreement of even date herewith between Maker and Payee (as amended and modified
from time to time in accordance with its terms, the “Loan Agreement”).

2. Interest on the Loan shall accrue on the outstanding principal amount of the
Loan at eight percent (8.00%) per annum, non-compounding, commencing on the
Effective Date until the date that is ninety months and one day from the
Effective Date (the “Maturity Date”); and shall be payable in arrears on an
annual basis commencing on the first Business Day after December 31, 2006, and
continuing on the first Business Day after each December 31 thereafter until
(and including) the Maturity Date; provided, that any accrued and unpaid
interest shall be payable in one installment on the Maturity Date as set forth
in Section 3 below. All interest on the Loan shall accrue based on the actual
number of days elapsed and calculated based on a year of three hundred and sixty
(360) days. For purposes of this Section 2, “Business Day” means any day except
Saturday, Sunday and any day which is a federal legal holiday or a day on which
banking institutions in the City of New York or the State of Missouri are
authorized or required by law or other governmental action to close.

3. The outstanding principal amount on the Loan shall be due and payable by
Maker, together with all accrued and unpaid interest thereon, on the Maturity
Date in cash in the amount of the outstanding principal amount on the Loan,
together with all accrued and unpaid interest thereon, if and to the extent
Maker received cash distributions from St. Louis New Markets Tax Credit Fund-II,
LLC (the “CDE”) on the Maturity Date from loan repayments of AutovaxID, Inc. to
the CDE.

4. Maker may, at its election, from time to time prior to maturity, prepay
without penalty all or any portion of the principal indebtedness of this Note.

5. If payment for which notice has been duly given hereunder is not made when
due, or if any payment due under any other note given by Maker to Payee is not
made when due, then interest on the unpaid principal amount of this Note and any
other promissory notes given by Maker to Payee shall accrue from the date of
default in the earliest due payment at a rate per annum equal to eleven percent
(11.0%) or the maximum rate permitted by law, whichever is less, until all past
due principal and interest have been paid, and, at the election of Payee without
further notice, all principal and interest hereunder and under any such other
promissory notes shall be due and payable forthwith.

6. Demand for payment shall be presumed to have been issued and the entire
unpaid principal sum of this Note, together with accrued interest thereon, if
any, shall become immediately due in the event of the occurrence of any one or
more of the following: (i) the Maker shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Maker shall make a general assignment for the benefit of
its creditors, or (C) cease doing business in the ordinary course; or (ii) there
shall be commenced against the Maker any case, proceeding or other action or a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of sixty
(60) Business Days; or (iii) there shall be commenced against the Maker any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for such relief which shall
not have been vacated, discharged, stayed or bonded pending appeal within fifty
(50) Business Days from the entry thereof; or (iv) the Maker shall take any
corporate action in furtherance of, or indicating its consent to, approval of or
acquiescence in any of the acts set fort in clause (i), (ii), or (iii) above; or
(v) the Maker shall be generally unable to, or shall admit in writing its
general inability to, pay its debts as they become due

7. No delay or omission of Payee to exercise its rights hereunder shall impair
any such right or power or shall be construed to be a waiver of any such default
or any acquiescence therein. Any acceptance by Payee of a partial or late
payment made hereunder shall not establish a custom, waiver, or acquiescence. No
waiver of any default shall be construed, taken, or held to be a waiver of any
other default, or waiver or acquiescence in, or consent to any further or
succeeding default of the same nature. Maker waives demand, notice, and protest
and any defense by reason of extension of time for payment or other indulgence
granted by Payee.

8. By the terms of the Loan Agreement, the undersigned has pledged and does
hereby pledge to Payee and grant Payee a first priority security interest in the
entire interest of the undersigned in the CDE, which has been acquired by the
undersigned in part with the proceeds of the loan evidenced by this Note, as
security for the payment of this Note. In the event of default by the
undersigned in the payment of any principal or interest due upon this Note,
Payee shall have, and is hereby granted, upon the expiration of any applicable
notice and cure period, all of the rights and remedies of a secured party under
the Uniform Commercial Code with respect to such collateral. Additional
provisions relating to such security interest and the enforcement thereof are
contained in that Loan and Security Agreement, which provisions are hereby
incorporated in this Note by reference as though fully set forth herein.

9. In the event of a default hereunder, Maker shall pay to Payee, on demand, all
reasonable costs and expenses incurred by Payee in enforcing its remedies
hereunder, including without limitation attorneys’ fees for advice concerning
this Note or the collateral hereunder, whether or not suit is filed, or for
representation in any enforcement hereof or dispute hereunder, whether
instituted by Payee, Maker, or any third party, and all other costs and expenses
of collection of amounts due hereunder, protection or realization of any
collateral for payment thereof, and resale of such collateral.

10. It is the intention of Maker and Payee to conform strictly to applicable
usury laws. Accordingly, notwithstanding anything to the contrary in this Note,
amounts constituting interest under applicable law and contracted for,
chargeable or receivable hereunder or under this Note shall under no
circumstances, together with any other interest, late charges or other amounts
which may be interpreted to be interest contracted for, chargeable or receivable
hereunder, exceed the maximum amount of interest permitted by law, and in the
event any amounts were to exceed the maximum amount of interest permitted by
law, such excess amounts shall be deemed a mistake and shall either be reduced
immediately and automatically to the maximum amount permitted by law or, if
required to comply with applicable law, be canceled automatically and, if
theretofore paid, at the option of Payee, be refunded to Maker or credited on
the principal amount of this Note then outstanding.

 

2



--------------------------------------------------------------------------------

11. This Note is given to Payee at its principal place of business in the State
of Delaware, and shall be deemed to be made at such location. This Note shall be
governed and controlled, as to interpretation, validity, enforcement, and in all
other respects, by the laws of the State of Delaware, without regard to its
conflict of laws provisions. The Maker hereby irrevocably submits to the
exclusive jurisdiction of the Delaware courts for the adjudication of any
dispute hereunder or in connection herewith, and hereby irrevocably waives, and
agrees not to assert in any proceeding, any claim that it is not personally
subject to the jurisdiction of any such Delaware Court, or that such proceeding
has been commenced in an improper or inconvenient forum.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first written above.

 

Maker:

AutovaxID Investment LLC,

a Missouri limited liability company

By:   St. Louis Development Corporation,   a Missouri nonprofit corporation,  
its non-member manager  

/s/ Rodney Crim

  Rodney Crim   Executive Director